Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 10/20/2021. Claims 1-14, 16-18, 20-21, 23, and 25-29 are presently pending and are presented for examination. 

Claim Objections
Claim 14 objected to because of the following informalities: claim reads “the messages data describe” in lines 2-5. Claim should read “the message data describes” or “the messages describe” instead.  Appropriate correction is required.
Claim 20 objected to because of the following informalities: claim reads “the receive message” in line 13. Claim should read “the message data describes” or “receive the message” instead.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 10, filed 10/20/2021, with respect to the objection of claim 2, have been fully considered and are persuasive. The amendments to claim 2 have overcome the objection. The objection of 2 has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 10/20/2021, with respect to the rejection of claims 23, 24, and 25 under 35 U.S.C. § 101 have been fully considered and are persuasive. The amendments to claims 23 and 25 have overcome the rejection, and claim 24 has been withdrawn. The rejection of claims 23, 24, and 25 under 35 U.S.C. § 101 has been withdrawn. 
Applicant's arguments, see pages 11-13, filed 10/20/2021, with respect to the rejection of claims 1 and 20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant argues on page 11 that Nister in combination with Stoneman does not teach that the information describes one or more adversities faced by one or more other robots and of using this information to determine a fear prima facie case of obviousness exists where claimed ranges "overlap or lie inside ranges disclosed by the prior art", as described below. There is no reason why the vehicles in communication with the host vehicle as taught by Nister cannot be other robotic vehicles, and so a prima facie case of obviousness exists regarding this claim element. Applicant also argues on page 12 that it would not be obvious to combine the invention of Stoneman with Nister, on the grounds that Stoneman teaches an invention for entertainment that makes no mention of the use of techniques in vehicles. However, Stoneman teaches a computer system for implementing decisions of an autonomous decision system in an environmental situation [Claim 1]. This is much more malleable than a game or storybook device, and combining it with vehicle computer designed to make decisions based on environmental data would be obvious to one of ordinary skill in the art. Nister in combination with Stoneman teaches a system in which one or more adversities faced by one or more other vehicles (which could be robots) communicate with a robot and the robot can use this information to determine a fear level for a robotic system’s own safe operation. Applicant’s amendments to claim 20 have not made claim 20 patentable, either, as it is now rejected under 102. 
Applicant’s arguments, see pages 13-14, filed 10/20/2021, with respect to the rejection of claims 2-5, 21, and 23-25 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant argues that Nister in combination with Xu does not teach a host vehicle leaning about environmental conditions of a surrounding area based on observing another vehicle using the host vehicle’s computer vision data. However, Nister clearly teaches that the vehicle can include one or more stereo cameras capable of observing a target object, and this can include other vehicles, as detailed below.
Applicant’s arguments, see pages 14-15, filed 10/20/2021, with respect to the rejection of claims 6, 7, and 14 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant argues on pages 14-15 that claims 6, 7, and 14 are patentable because Vose et al. does not provide a fear indicator which identifies a level of fear on a spectrum of levels of fear. However, Vose clearly teaches a system for alerting a driver of a vehicle of elevated levels of risks [FIG. 2, numerals 226-230], 
Applicant’s arguments, see pages 15-16, filed 10/20/2021, with respect to the rejection of claims 8-13, and 16-19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant argues on pages 15-16 that these claims should be patentable by virtue of their dependence from the independent claims, and that if those claims are patentable, the dependent claims are also patentable. However, as explained above, the independent claims are not patentable, and so the dependent claims are not patentable by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nister et al. US 20190243371 A1 (“Nister”).
	Regarding Claim 20. Nister teaches a method for computer-assisted driving, comprising: 
	receiving sensor data from a driving assistance subsystem (DAS) of a host vehicle;
	determining, one or more potential threats to safe operation of the host vehicle, based at least in part on the received sensor data (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle, in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]. The obstacle perceiver, path perceiver, wait perceiver, and map perceiver read on the first circuitry which perceives one or more potential threats to safe operation of the vehicle); and
	receiving a message from another vehicle describing one or more potential threats to safe operation of the another vehicle (The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]); and
	generating one or more commands to maintain safe operation of the host vehicle, based at least in part on the received sensor data of the host vehicle and the receive message from the another vehicle (Nister teaches that an actuation component or components may form an actuation layer [paragraph 62]. The autonomous vehicle can deliver actuation commands to the actuation components [paragraph 131], and in response to the implementation of the safety procedure may actuate the brakes at an intensity that corresponds to the safety procedure [paragraph 108], so the system generates commands to the robot to respond to the obstacle based at least in part on the determined level for the identified obstacle). 
	Regarding Claim 21. Nister teaches the method of claim 20.
	Nister also teaches:
	further comprising:
	observing the another vehicle, based on computer vision data of the host vehicle (One or more stereo cameras may be included on the robot vehicle, and they may include an integrated control unit that provides a programmable logic and an integrated CAN or Ethernet interface [paragraph 229]); and
	based on the observing, leaning about environmental conditions of an area surrounding the host vehicle (The obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The obstacle perceiver can also collect information sensed by the sensors of the vehicle [paragraph 63]. This would naturally include the stereo cameras mentioned above. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle);
	wherein the generating of the one or more commands is based at least in part on the environmental conditions (The vision data collected can be used to generate a 3-D map of the vehicle’s environment, including a distance estimate for all the points in the image, and can be used to measure the distance from the vehicle to the target object and generate information to activate the autonomous emergency braking and lane departure warning functions [paragraph 229]).
	Regarding Claim 23. Nister teaches at least one tangible, non-transitory computer-readable medium (CRM) having instructions stored therein, to cause a driver assistance system (DAS) of a host vehicle (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle), in response to execution of the instructions by the DAS, to: 
	receive messages from one or more other vehicles regarding one or more potential threats to safe operation to the one or more other vehicles (Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle); 
	obtain observations regarding the one or more other vehicles based on computer vision data of the host vehicle (One or more stereo cameras may be included on the robot vehicle, and they may include an integrated control unit that provides a programmable logic and an integrated CAN or Ethernet interface [paragraph 229]. The obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The obstacle perceiver can also collect information sensed by the sensors of the vehicle [paragraph 63]. This would naturally include the stereo cameras mentioned above. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle);
	learn about environmental conditions of an area currently immediately surrounding the host vehicle based on the received messages and the observations (Nister teaches that the autonomous vehicle system may include some uncertainty and errors in some situations [paragraph 182]. Error correction can be handled by redundant perception systems. In one example, perceived motion may be insufficient in some scenarios to predict future collisions. At high speeds or at intersections, an actor may be likely to follow a particular path (e.g., a U-turn, a turning path, follow direction of lanes of freeway, etc.). This information may be learned over time (e.g., using one or more machine learning models, such as neural networks). To account for this, in some examples, actors may be assumed to line themselves up with and then move parallel to a lane structure (e.g., based on map information and/or perception of lane boundaries or a set of known trajectories). Without these assumptions, at high speeds, or with an additional lane joining into the current lane, small perception errors may propagate into many wrong collision detections. By using the lane structure as an implicit agreement that cars travel with the direction of the road structure, this may allow for the safety force field to enable reasonable operation of the vehicle 102 in these various scenarios [paragraph 206]); and
	generating one or more commands to maintain safe operation of the host vehicle, based on the environmental conditions (The vision data collected can be used to generate a 3-D map of the vehicle’s environment, including a distance estimate for all the points in the image, and can be used to measure the distance from the vehicle to the target object and generate information to activate the autonomous emergency braking and lane departure warning functions [paragraph 229]).
	Regarding Claim 25. Nister teaches the tangible, non-transitory CRM of claim 23.
	Nister also teaches:
	wherein the DAS is further caused to receive sensor data of the host vehicle, and the generating of the one or more commands to maintain safe operation of the host vehicle is based at least in part on the sensor data (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle, in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]. Nister also teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Stoneman US 6651044 B1 (“Stoneman”).
	Regarding Claim 1. Nister teaches a robotic system, comprising: 
	a memory to store instructions; and
	one or more processors to execute the instructions (The various functions of Nister performed by entities may be carried out by hardware, firmware, and/or software, such as a processor executing instructions stored in a memory [paragraph 57]) to:
	process sensor data for the robotic system to identify one or more potential adversities faced by the robotic system;
	receive messages at the robotic system from one or more other vehicles which describe one or more adversities faced by the one or more other robots (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches an invention in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]. These other vehicles could be autonomous vehicles like the host vehicle of Nister);
	process the received messages to determine a level of obstacle avoidance behavior for safe operation of the robotic system due to the identified one or more potential adversities faced by the robotic system (Nister teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75], which acts as an obstacle avoidance behavior level. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question); and 
	generate commands to respond to the identified one or more potential adversities faced by the robotic system, based at least in part on the determined level of obstacle avoidance behavior (Nister teaches that an actuation component or components may form an actuation layer [paragraph 62]. The autonomous vehicle can deliver actuation commands to the actuation components [paragraph 131], and in response to the implementation of the safety procedure may actuate the brakes at an intensity that corresponds to the safety procedure [paragraph 108], so the system generates commands to the robot to respond to the obstacle based at least in part on the determined obstacle avoidance level).
	Nister does not teach:
	process the received messages to determine a level of fear for safe operation of the robotic system, and 
	generate commands based at least in part on the determined level of fear. 
	However, Stoneman teaches:
	process the received messages to determine a level of fear for safe operation of the robotic system (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]), and 
	generate commands based at least in part on the determined level of fear (Stoneman teaches that the relevancy learning in an ADS saves the new experience of fear or fear-lowering and requires a new plan mode in response to a change in fear level [Column 37, lines 49-67, Column 38, 1-13], which means that new plans are generated in response to the determined fear levels). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with process the received messages to determine a level of fear for safe operation of the robotic system, and generate commands based at least in part on the determined level of fear as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 2. Nister in combination with Stoneman teaches the robotic system of claim 1. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to identify a current context of the robotic system (Nister teaches that the system of obstacle avoidance components may include a world model manager at numeral 122 of FIG. 1 that may be used to generate, update, and/or define a world model based on information received from an obstacle perceiver at numeral 110. The world model manager may generate a world model that may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver [paragraph 61], meaning that the world model is processing the information regarding the obstacles provided by the obstacle perceiver associated with the plurality of obstacles to generate context determining data in the form of the world model. Additionally, the obstacle avoidance components are shown to be integrated with the autonomous vehicle, including the world model manager [FIG. 1]. The system may calculate a safety potential (a measure of likelihood or imminence of a collision occurring) for a safety procedure, use the safety potential as a baseline, and then determine whether another action or set of actions can be implemented to adjust the safety potential to decrease the likelihood and/or imminence (and as a result, the likelihood, in some scenarios) of a collision occurring [paragraph 51]), and the commands to respond to the identified one or more potential adversities faced by the robotic system are based on the current context (The world model of Nister is used to inform the planning component associated with a planning layer (output the generated context) [paragraph 22]).
	Regarding Claim 3. Nister in combination with Stoneman teaches the robotic system of claim 2. 
	Nister also teaches:
	wherein received messages from the one or more other robots detail one or more situations that raised a level of threat for the safe operation of the one or more other robots (Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle. Nister also teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question. The World Model Manager at numeral 122 receives obstacle information from the obstacle perceiver, and also receives information from the server at numeral 104 which passes through the localization manager at 120 [FIG. 1, paragraph 67]. The World Model Manager is then used to generate and continually update the world model based on newly generated and/or received inputs from the components of the autonomous vehicle system [paragraph 62]).
	Nister does not teach:
	The threat level is a fear level.
	However, Stoneman teaches:
	The threat level is a fear level (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the threat level is a fear level as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 4. Nister in combination with Stoneman teaches the robotic system of claim 2. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to receive data associated with observed behaviors of the one or more other robots from computer vision circuitry of the robotic system, and process the received data associated with the observed behaviors of the one or more other robots to respond to the one or more potential adversities face by the robotic system (Nister teaches that in some examples of their invention, machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Regarding Claim 5. Nister in combination with Stoneman teaches the robotic system of claim 1.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to receive data associated with observed errors of the one or more other robots, and process the received data associated with the observed errors of one or more other robots to respond to the identified one or more potential adversities faced by the robotic system (Nister teaches that the autonomous vehicle system may include some uncertainty and errors in some situations [paragraph 182]. Error correction can be handled by redundant perception systems. In one example, perceived motion may be insufficient in some scenarios to predict future collisions. At high speeds or at intersections, an actor may be likely to follow a particular path (e.g., a U-turn, a turning path, follow direction of lanes of freeway, etc.). This information may be learned over time (e.g., using one or more machine learning models, such as neural networks). To account for this, in some examples, actors may be assumed to line themselves up with and then move parallel to a lane structure (e.g., based on map information and/or perception of lane boundaries or a set of known trajectories). Without these assumptions, at high speeds, or with an additional lane joining into the current lane, small perception errors may propagate into many wrong collision detections. By using the lane structure as an implicit agreement that cars travel with the direction of the road structure, this may allow for the safety force field to enable reasonable operation of the vehicle 102 in these various scenarios [paragraph 206]).
	Regarding Claim 26. Nister in combination with Stoneman teaches the robotic system of claim 1.
	Nister also teaches:
	wherein the messages are received at the robotic system-from the one or more other robots via dedicated short range communications (Objects such as other vehicles may communicate directly with the host vehicle via vehicle-to-vehicle communication, such as over one or more network types (e.g., local area wireless networks), which reads on short range communications [paragraph 63]).
	Regarding Claim 27. Nister in combination with Stoneman teaches the robotic system of claim 1.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to observe a behavior of the one or more other robots based on computer vision data of the robotic system and to determine the threat level for safe operation of the robotic system based on the observed behavior (Nister teaches that in some examples of their invention, machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Nister does not teach:
	The threat level is a level of fear.
	However, Stoneman teaches:
	The threat level is a level of fear (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the threat level is a level of fear as taught by Stoneman so as to allow the robotic vehicle to receive fear level input from other vehicles.

Claims 6-10, 13-14, 16-17, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Stoneman US 6651044 B1 (“Stoneman”) as applied to claim 1 above, and further in view of Vose et al. US 9656606 B1 (“Vose”).
	Regarding Claim 6. Nister in combination Stoneman teaches the robotic system of claim 1. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to execute the instructions to generate an adversity indicator for the safe operation of the robotic system (Nister teaches that the system of obstacle avoidance components may include a world model manager at numeral 122 of FIG. 1 that may be used to generate, update, and/or define a world model based on information received from an obstacle perceiver at numeral 110, which can act as a fear communication machine communicating potential adversities between the perceiving units in FIG. 1 and the planning and control components. The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question, and also can data from the obstacle avoidance system when the rules of the road must be ignored to avoid a collision. Nister also teaches that, in some examples, such as where a collision is unavoidable or a likelihood of collision is above a threshold risk level, the safety procedure may be modified to minimize the risk of harm to the passengers in the vehicle and other entities should a collision occur [paragraph 92]. Nister also teaches that the obstacles perceived by the obstacle perceiver can include other vehicles, including vehicles that may be capable of communicating with the autonomous vehicle directly or indirectly [paragraph 63], which reads on a communication machine arranged to process data for the identified one or more potential adversities. In some examples, this can include other vehicles in communication with a server linked to the autonomous vehicle, which indicates that these vehicles might also be autonomous vehicles, thereby including other robots as potential obstacles). 
	Nister also does not teach:
	wherein the adversity indicator comprises one or more of an audio alert, a visual alert, or a mechanical alert, and the adversity indicator is for an operator of the robotic system.
	However, Vose teaches:
	wherein the adversity indicator comprises one or more of an audio alert, a visual alert, or a mechanical alert, and the adversity indicator is for an operator of the robotic system (Vose teaches a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the adversity indicator comprises one or more of an audio alert, a visual alert, or a mechanical alert, and the adversity indicator is for an operator of the robotic system as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Nister also does not teach:
	The adversity indicator is a fear indicator, and the fear indicator identifies the level of fear on a spectrum of levels of fear.
	However, Stoneman teaches:
	The adversity indicator is a fear indicator, and the fear indicator identifies the level of fear on a spectrum of levels of fear (Stoneman teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels previously described in regarding claim 1. Note that according to this invention, the K-Number assigned can be from 0-100 [Column 35, lines 34-50], forming a large spectrum of relative behaviors that are appropriate for the designated number, and so there is a spectrum that can be applied to the levels of fear).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the adversity indicator is a fear indicator, and the fear indicator identifies the level of fear on a spectrum of levels of fear as taught by Stoneman so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.
	Regarding Claim 7. Nister teaches a driving assistance system (DAS), comprising:
a memory to store instructions; and
	one or more processors to execute the instructions (The various functions of Nister performed by entities may be carried out by hardware, firmware, and/or software, such as a processor executing instructions stored in a memory [paragraph 57]) to:
	receive data associated with potential threats against safe operation of a computer-assisted driving (CAD) vehicle integrally having the DAS, process the received data to identify the potential threats (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle, in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]).
	Nister does not teach:
	generate a notification for a driver of the CAD vehicle.
	However, Vose teaches:
	generate a notification for a driver of the CAD vehicle (Vose teaches a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with generate a notification for a driver of the CAD vehicle as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Nister also does not teach:
	determine a fear level for the safe operation of the CAD vehicle based on the potential threats; and
	generate a notification of the fear level for a user, wherein the notification indicates the fear level on a spectrum of fear levels.
	However, Stoneman teaches:
	determine a fear level for the safe operation of the CAD vehicle based on the potential threats (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]); and
	generate a notification of the fear level for a user, wherein the notification indicates the fear level on a spectrum of fear levels (Stoneman teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels previously described in regarding claim 1. Note that according to this invention, the K-Number assigned can be from 0-100 [Column 35, lines 34-50], forming a large spectrum of relative behaviors that are appropriate for the designated number, and so there is a spectrum that can be applied to the levels of fear).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with determine a fear level for the safe operation of the CAD vehicle based on the potential threats; and generate a notification of the fear level for a user, wherein the notification indicates the fear level on a spectrum of fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient, and so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.
	Regarding Claim 8. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the data comprises at least one of a current motion vector of the CAD vehicle, a current inertia vector of the CAD vehicle, a current speed of the CAD vehicle, a current speed limit, an amount of safe distance from another vehicle, a description of a proximally located road hazard, or state data about a driver of the CAD vehicle (Nister teaches that the obstacle perceiver at numeral 110 may perform obstacle perception based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object) that is sensed by the vehicle [paragraph 63]. Additionally, the path perceiver at numeral 112 may perform path perception, such as perceiving nominal paths that are available in a particular situation [paragraph 64]. In some examples, the path perceiver further takes into account lane changes for path perception. There is also a state determiner at numeral 132, which may determine the state of both the vehicle and the objects, static or dynamic, in the environment [paragraph 81]. This can include a location, speed, direction, velocity, acceleration, and other information about the state of the actors).
	Regarding Claim 9. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the potential threats identified indicates a likelihood of a collision with another vehicle or object (Nister teaches that the system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. A safety procedure is determined for each actor by the safety procedure determiner [paragraph 89]. The safety procedure determiner may determine the appropriate safety procedure for each of the objects perceived and/or determined to be in the environment [paragraph 123], and received the information necessary to do this from components like the obstacle perceiver and path perceiver). 
	Nister does not teach:
	The potential threats are represented by fear levels.
	However, Stoneman teaches:
	The potential threats are represented by fear levels (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the potential threats are represented by fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 10. Nister in combination with Stoneman and Vose teaches the DAS of claim 9. 
	Nister also teaches:
	wherein to predict the likelihood of the collision with the another vehicle or object, one or more processors are to execute the instructions to predict a likelihood of trajectory of the other vehicle or object (Nister teaches that the obstacle avoidance component(s) may include a state determiner and a trajectory generator [FIG. 1, paragraph 81]. The state determiner determines the state of each actor as a function of time, and may represent a state trajectory of an actor as a vector [paragraph 83]. When a safety procedure is determined for each actor by the safety determiner, each actor may be assumed to have a safety procedure that may have an associated trajectory or trajectories [paragraph 89]. The actor state objective may be determined, in some examples, by analyzing sensor data received from one or more sensors (e.g., of the vehicle) to determine locations, orientations, and velocities of objects (or other actors) in the environment).
	Regarding Claim 13. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to generate commands to the CAD vehicle to respond to the identified potential threats, based at least in part on the determined information for the identified potential threats (Nister teaches that an actuation component or components may form an actuation layer [paragraph 62]. The autonomous vehicle can deliver actuation commands to the actuation components [paragraph 131], and in response to the implementation of the safety procedure may actuate the brakes at an intensity that corresponds to the safety procedure [paragraph 108], so the system generates commands to the robot to respond to the obstacle based at least in part on the determined level for the identified obstacle. Nister also teaches a brake sensor system that may be used to operate the vehicle brakes in response to receiving signals from the brake actuators and/or brake sensors [paragraph 218]. A controller(s) may send signals to operate the vehicle brakes via one or more brake actuators [paragraph 219]).
	Nister does not teach:
	The determined information includes fear levels.
	However, Stoneman teaches:
	The determined information includes fear levels (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the determined information includes fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.	
	Regarding Claim 14. Nister in combination with Stoneman teaches the DAS of claim 7.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to receive messages from one or more other vehicles (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches an invention in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]).
	Nister does not teach:
	wherein the generation of the notification of the obstacle avoidance level for the driver of the CAD vehicles is based on the obstacle avoidance level for safe operation of the one or more other vehicles.
	However, Vose teaches:
	wherein the generation of the notification of the obstacle avoidance level for the driver of the CAD vehicles is based on the obstacle avoidance level for safe operation of the one or more other vehicles (Vose teaches a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the generation of the notification of the obstacle avoidance level for the driver of the CAD vehicles is based on the obstacle avoidance level for safe operation of the one or more other vehicles as taught by Vose so as to allow the operator to receive notice of the fear levels for potential adversities. 
	Nister does not teach:
	The obstacle avoidance levels are fear levels, and
	the messages data describe a fear level for safe operation of the one or more other vehicles.	However, Stoneman teaches:
	The obstacle avoidance levels are fear levels (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels), and
	the messages data describe a fear level for safe operation of the one or more other vehicles (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The ADS also comprises a relevancy means for processing data for determining self-relevancy of such set of incrementally-predicted self-situation representations; whereby threats to and opportunities of such autonomous decision system further comprises: feeling means for processing data regarding such incremental self-relevancies to determine the relative values of a set of selected simulated-"emotions"; and look-for means for processing data regarding planning status of such autonomous decision system to provide assistance to a sensor system regarding what to look for [Column 13, lines 36-50], which means that the relevancy learning responds to stimuli such as threats to determine incremental levels of emotions, such as fear. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]).	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the obstacle avoidance levels are fear levels, and the messages data describe a fear level for safe operation of the one or more other vehicles as taught by Stoneman so as to allow the robotic vehicle to receive fear level input from other vehicles.
	Regarding Claim 16. Nister in combination with Stoneman teaches the DAS of claim 15.
	Nister does not teach:
	wherein the messages identify at least one of adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the one or more other vehicles.
	However, Vose teaches:
	wherein the messages identify at least one of adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the one or more other vehicles (Vose teaches a system that may include a vehicle or a fleet of vehicles [FIG. 1, Column 5, 64-66] in communication with a server [Column 6, 31-38] that can access a database configured to store and maintain data that may be provided by one or more third party entities and/or may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data, ecology data, and the environment data may be associated with a set of factors that influence a vehicle’s level or risk for an animal collision [Column 7, lines 4-24]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the messages identify at least one of adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the one or more other vehicles as taught by Vose so as to allow the system to detect adversities regarding weather, road hazards, speed bumps, or steep terrain to better account for potential danger.
	Regarding Claim 17. Nister in combination with Stoneman and Vose teaches the DAS of claim 14. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to observe behaviors of one or more other vehicles (Nister teaches that in some examples of their invention, machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Nister does not teach:
	The threat levels are fear levels.
	However, Stoneman teaches:
	The threat levels are fear levels (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the threat levels are fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Nister also does not teach:
	the generation of the notification of the threat level for the driver of the CAD vehicle is based on the observed behaviors of one or more other vehicles.
	However, Vose teaches:
	the generation of the notification of the threat level for the driver of the CAD vehicle is based on the observed behaviors of one or more other vehicles (The application may deploy a graphical user interface that displays a road or other map on a display of a computing device, such as a map centered about a GPS location associated with a vehicle and/or mobile device of the user. High risk areas associated with a higher than normal risk of vehicle collisions or accidents may be virtually superimposed on the road or other map. The high risk areas may be associated with vehicle collisions involving animals, such as deer, and/or other vehicles [Column 27, lines 38-49], meaning that observed vehicle behaviors such as collisions form part of the basis of the notification generated for the driver of the CAD vehicle. The computing or mobile device may be configured to operate in a number of different modes. In a monitoring mode, a current position of the user may be displayed on a road map, and a number of high risk areas may also be virtually depicted on the road map [Column 27, lines 50-54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the generation of the notification of the threat level for the driver of the CAD vehicle is based on the observed behaviors of one or more other vehicles as taught by Vose so as to allow the driver to receive a notification based on other vehicle behavior in order to aid the driver to avoid a collision. 
	Regarding Claim 28. Nister in combination with Stoneman and Vose teaches the DAS of claim 7.
	Nister also teaches:
	wherein the system determines a recommended safe operating parameter for the CAD vehicle (A safety procedure is determined for each actor once the control policy is determined, and control parameters for steering braking, accelerating, etc. may then be determined for the actors (e.g., the vehicle and/or other objects), and a set of functions to guide the actor to the actor state objective may be determined [paragraph 89]).
	Nister does not teach:
	wherein the notification indicates the recommended safe operating parameter.
	However, Vose teaches:
	wherein the notification indicates the recommended safe operating parameter (Vose teaches that operational parameters may be included parameters pertaining to alerting and/or warning the driver of the vehicle that the vehicle is in a high-risk area, such as whether the warning should include an audio alert or a haptic alert [paragraph 60]. The one or more other parameters associated with the high risk area may be matched to cause an alert or warning to issue associated with things such as the time of day, animal-related information, and other issues [paragraph 81]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the notification indicates the recommended safe operating parameter as taught by Vose so as to inform the driver of safety parameters.
	Regarding Claim 29. Nister in combination with Stoneman and Vose teaches the DAS of claim 7.
	Nister also teaches:
	wherein the system determines a confidence in a computation of the obstacle avoidance level (The autonomous vehicle system may include some uncertainty and errors in some situations, and in order to handle uncertainty, confidence intervals may be provided for all metrics needed to calculate the constraints of the safety force field [paragraph 182]).
	Nister does teach:
	the notification indicates the confidence in a computation.
	However, Vose teaches:
	The notification indicates an increased risk of collision (An alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for a collision [Column 6, lines 39-46]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the notification indicates an increased risk of collision as taught by Vose so as to inform a user when risk levels have been elevated. 
	Nister in combination with Vose do not expressly teach that the notification indicates the confidence in a computation. However, combining the elements of determining a confidence in a computation of the obstacle avoidance level as taught by Nister with the notification system of Vose would produce the obvious result of a notification that indicates the confidence in a computation regarding the increased risk level (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)).
	Nister also does not teach:
	The obstacle avoidance level is a fear level.
	However, Stoneman teaches:
	The obstacle avoidance level is a fear level (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the obstacle avoidance level is a fear level as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”), Stoneman US 6651044 B1 (“Stoneman), and Vose et al. US 9656606 B1 (“Vose”) as applied to claim 17 above, and further in view of Hong et al. US 20200064850 A1 (“Hong”).
	Regarding Claim 11. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the data comprises at least one of lateral dynamics of the CAD vehicle interaction of the CAD vehicle (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]).
	Nister does not teach:
	wherein the data comprises at least one of tire-road interaction of the CAD vehicle.
	However, Hong teaches:
	wherein the data comprises at least one of tire-road interaction of the CAD vehicle (Hong teaches a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein the data comprises at least one of tire-road interaction of the CAD vehicle as taught by Hong so that the vehicle can perceive tire-road interaction as potential threats. 
	Regarding Claim 12. Nister in combination with Stoneman and Vose and Hong teaches the DAS of claim 11.
	Nister does not teach:
	wherein to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction.
	However, Hong teaches:
	wherein to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction (Hong teaches that the method of predicting object movement intent may include a threshold that is a function of one or more of the speed of the object, a tire road friction coefficient of the object, mass of the object, or a yaw moment of inertia of the object [Column 28, lines 61-67]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction as taught by Hong so that the system can include information regarding yaw rate, sideslip angles, or current road friction to produce more accurate data. 
	Regarding Claim 18. Nister in combination with Stoneman and Vose, teaches the DAS of claim 17. 
	Nister does not teach:
	wherein the data associated with observed behaviors of the one or more other vehicles comprises data associated with observed slippage of the one or more other proximally located CAD vehicles.
	However, Hong teaches:
	wherein the data associated with observed behaviors of the one or more other vehicles comprises data associated with observed slippage of the one or more other proximally located CAD vehicles (Hong teaches a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the data associated with observed behaviors of the one or more other vehicles comprises data associated with observed slippage of the one or more other proximally located CAD vehicles as taught by Hong so that the vehicle can perceive tire slippage as a potential threat and communicate with other CAD vehicles. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664